Summary of the Sixth Amendment to the Agreement to Supply Sugarcane, entered into by BrasilAgro and Brenco on May 08, 2015, in connection with Fazenda Araucária Parties: Brasilagro – Companhia Brasileira de Propriedades Agrícolas and Brenco – Companhia Brasileira de Energia Renovável Purpose: (i) To modify the way of supplying, fixing the volume of sugar cane to be delivered to Brenco, as follows: Harvest Production 2015/2016 tons of sugarcane 2016/2017 tons of sugarcane 2017/2018 tons of sugarcane 2018/2019 tons of sugarcane 2019/2020 tons of sugarcane 2020/2021 tons of sugarcane 2021/2022 tons of sugarcane (ii) To formalize the waiver, by Brenco, of an indemnification; and (iii) To grant full, general, irrevocable and irreversible discharge,from onePartytoanotherParty. All other provisions which have not been expressly altered by the Sixth Amendment remained ratified.
